FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO CNPJ/MF 47.508.411 /0001-56 NIRE 35.300.089.901 NOTICE TO MARKET Companhia Brasileira de Distribuição (the “Company” or “CBD) discloses hereunder communication received on June 9th, 2015 from Oppenheimer Funds, Inc. The Company’s Investor Relations Department remains available to provide shareholders with any further explanation that may be required in connection with the object of this Notice to Market, through the phone number +55 (11) 3886 0421 or by the e-mail address: gpa.ri@gpabr.com São Paulo, June, 10th 2015. Daniela Sabbag Investor Relations Officer Companhia Brasileira de Distribuição Av. Brigadeiro Luis Antonio, No 3,142 Jardim Paulista, ZipCode.: 01402-901 São Paulo - SP, Brazil Attn.: Daniela Sabbag Investors Relations Officer Tel.: 55 11 3886-0533 Fax.: 55 11 3884-2677 e-mail: gpa.ri@gpabr.com Companhia Brasileira de Distribuição Av. Brigadeiro Luis Antonio, n° 3.142 Jardim Paulista, CEP.: 01402-901 São Paulo - SP, Brasil At.: Daniela Sabbag Diretor de Relações com Investidores Tel.: 55 11 3886-0533 Fax.: 55 11 3884-2677 e-mail: gpa.ri@gpabr.com 09 June 2015 09 de junho de 2015 Companhia Brasileira de Distribuição – Disclosure of Acquisition of Material Equity Holding Companhia Brasileira de Distribuição – Divulgação de Aquisição de Participação Acionária Relevante Dear Sirs, Prezados Senhores, 1 The undersigned Oppenheimer Funds, Inc., on behalf of some of its clients and subsidiaries, including OFI Developing Markets Fund (“ OFI ”), hereby informs that has acquired preferred shares issued by Companhia Brasileira de Distribuição (“ CBD ”) so that, on 05 June 2015 its aggregated holdings added up to 17,205,275 preferred shares, representing approximately 10.37% of the total preferred shares issued by CBD . 1 A abaixo assinada Oppenheimer Funds, Inc., vem, em nome de alguns de seus clientes e de suas subsidiárias, incluindo OFI Developing Markets Fund (“ OFI ”) , informar que adquiriu ações preferenciais emitidas pela Companhia Brasileira de Distribuição (“ CBD ”) sendo que, em 05 de junho de 2015, sua participação alcançou, de forma agregada, 17.205.275 ações preferenciais , representando, aproximadamente, 10,37% do total das ações preferenciais emitidas pela CBD . 2 For the purposes of Article 12 of the Brazilian Securities Commission (“ CVM ”) Ruling No. 358, of January 3, 2002, as amended, OFI hereby requests CBD ’s Investors Relations Officer to disclose the following information to CVM and to the relevant authorities : 2 A fim de atender ao disposto no Artigo 12 da Instrução nº 358, da Comissão de Valores Mobiliários (“ CVM ”), datada de 3 de janeiro de 2002, conforme alterada, OFI, por meio desta, solicita ao Diretor de Relações com Investidores da CBD a divulgação das seguintes informações à CVM e aos demais órgãos competentes : (i) OFI registered office is headquartered at Liberty Street, 225, 2 World Financial Center, New York, 10281, United States of America; (i) OFI têm sede registrada em Liberty Street, 225, 2 World Financial Center, Nova Iorque, 10281, Estados Unidos da América; (ii) OFI aggregated holdings added up to 17,205,275 preferred shares issued by CBD, representing approximately 10.37% of the total preferred shares issued by CBD, as specified on item 1 above. (ii) a participação societária detida por OFI alcançou, de forma agregada, 17.205.275 ações preferenciais representando aproximadamente 10,37% do total de ações preferenciais emitidas pela CBD, conforme especificado no item 1 acima. (iii) the purpose of the above mentioned equity holdings is strictly of investment, and there is no intention to change the control composition or the administrative structure of CBD; (iii) o objetivo das participações societárias acima mencionadas é estritamente de investimento, não objetivando alteração do controle acionário ou da estrutura administrativa da CBD; (iv) no debentures convertible, nor any other securities convertible into shares issued by CBD are held by OFI; and (iv) não são detidas, por OFI, debêntures conversíveis em ações ou quaisquer valores mobiliários conversíveis em ações emitidos pela CBD; e (v) no agreement or contract regulating the exercise of voting right or the purchase and sale of securities issued by CBD were executed by OFI. (v) não foram celebrados, por OFI quaisquer contratos ou acordos que regulem o exercício de direito de voto ou a compra e venda de valores mobiliários emitidos pela CBD. Please do not hesitate to contact us with any further question or comment on the above . Permanecemos à disposição para quaisquer esclarecimentos ou comentários adicionais que julguem necessários quanto ao assunto. Yours faithfully/Atenciosamente, Oppenheimer Funds, Inc. Bridget Ireland Compliance Vice-President SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:June 10, 2015 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
